Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on September 2nd, 2021 have overcome the following rejection/objections:
Submitted terminal disclaimer overcomes nonstatutory double patenting rejections of Claims 1-20
Rejection of Claims 9-10 under 35 U.S.C. 112(b) has been withdrawn.
The rejections of Claims 1, 4-7, 13, and 19-20 under 35 U.S.C. 103 has been withdrawn in light of applicant’s amendments and cancellation of the claims.

Allowable Subject Matter
Claims 1-13 and 15-19 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-13 and 15-19 require limitations that are not taught nor disclosed in a non-obvious manner by the prior art or a combination of prior arts. More specifically, claim 1 requires that images be segmented based on individual cells before being processed and recombined. Claim 8 and 13 requires the generation of a conversion algorithm using specific sets of unpaired data sets. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668